Citation Nr: 0019807	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970 with subsequent reserve service over the years.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in October 1997, a statement of the case was issued 
in November 1997, and a substantive appeal was received in 
December 1997.  The veteran testified at a personal hearing 
at the RO in March 1998.  Although the veteran also requested 
a Board hearing, he withdrew that request in writing in June 
2000. 

The RO's February 1997 rating decision also denied a claim of 
entitlement to service connection for low back disability, 
and the veteran initiated and completed an appeal as to that 
issue as well.  However, by rating decision in July 1999, the 
RO established service connection for herniated disk at L5-SI 
based on a period of active duty for training in August 1996, 
and that action constituted a full grant of the benefit 
sought as to that issue.  It is therefore no longer in 
appellate status. 


FINDING OF FACT

The claims file includes a medical diagnosis of current 
thoracic spine disability, competent evidence of inservice 
incurrence, and medial evidence of a nexus to service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
thoracic spine disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For purposes 
of this particular case, the Board also notes that the term 
"active military, naval or air service" includes any period 
of active duty for training in which the individual was 
disabled from a disease or injury and any period of inactive 
duty training during which the individual was disabled from 
an injury.  38 U.S.C.A. § 101(24).  However, that an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It should be noted at the outset that statutory law as 
enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Although not entirely clear, the reports of VA examinations 
in January 1998 and March 1999 refer to degenerative changes 
in the thoracic spine and degenerative disk disease at the 
T9-T12 levels.  The Board accepts these reports as showing 
medical diagnoses of current thoracic spine disability for 
well-grounded purposes.  Caluza.  Further, the veteran's 
assertions regarding an injury to the thoracic spine in 
August 1996 are also accepted as true for well-grounded 
purposes.  Caluza; King.  The remaining question is whether 
the record includes medical evidence of a nexus to service to 
complete the Caluza requirements for a well-grounded claim.  

In this regard, the Board acknowledges certain medical 
opinions of record which appear to find that any current 
thoracic spine symptoms are unrelated to any thoracic spine 
injury in August 1996.  However, the report of VA examination 
in January 1998 does appear to refer to degenerative disk 
disease of the thoracic spine and the VA examiner who 
conducted the March 1999 examination commented that in August 
1996 the veteran may have sustained a paraspinal strain "or 
actually may have had even a herniated disk in the thoracic 
spine..."  While this examiner also commented that the lower 
thoracic back pain suffered in August 1996 was "quite 
unrelated" to his current symptoms, when the January 1998 
and March 1999 reports are read together, it would seem that 
they suggest a nexus to service.  Under the particular 
circumstances of this case (especially in view of the 
apparent medical complexity involved), the Board concludes 
that a plausible claim has been presented and that the claim 
is therefore well-grounded. 


ORDER

The veteran's claim of entitlement to service connection for 
thoracic spine disability is well-grounded.  To this extent, 
the appeal is granted, subject to the directions set forth in 
the following remand section of this decision.  


REMAND

With a well-grounded claim arises a duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Given the nature of the 
veteran's claim and what appears to be a complex medical 
question involving the etiology of any current thoracic spine 
disability, the Board is of the opinion that further 
development of the medical evidence is necessary to allow for 
equitable review of the veteran's appeal.  

Further, the Board's reading of the veteran's RO hearing 
testimony and written communications is that he is also 
claiming entitlement to service connection for a cervical 
spine disability.  While a cervical spine disability claim is 
not per se intertwined with a thoracic spine disability 
claim, various medical examiners have reported clinical 
findings in terms of both the cervical and thoracic spines 
and some have even commented that pain from one segment of 
the spine may be radiating into the other.  This suggests to 
the Board that medical distinctions may have to be made with 
effectively intertwine the two issues in this particular 
case. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
special VA orthopedic examinations of the 
cervical and the thoracic spines.  It is 
imperative that the claims file be made 
available to the examiner(s) and reviewed 
by the examiner(s) in connection with the 
examinations.  All indicated special 
studies and tests, including x-ray 
studies if deemed medically advisable, 
should be accomplished.  The examiner(s) 
should clearly report all clinical and 
special test findings and clearly report 
any current disorders of the cervical and 
thoracic spines which can be medically 
diagnosed.  As to each such medically 
diagnosed disability, the examiner(s) 
should offer an opinion as to etiology.  
As to each such medically diagnosed 
disability, the examiner(s) should offer 
an opinion as to whether it is at least 
as likely as not due to an injury in 
August 1996.  A detailed rationale for 
all opinions offered would be helpful and 
is hereby requested. 

2.  After completion of the above, and 
any further development which the RO 
deems necessary, the RO should review the 
expanded record and adjudicate the issue 
of entitlement to service connection for 
cervical spine disability.  The veteran 
and his representative should be notified 
of the RO's determination on the cervical 
spine disability claim and furnished 
notice of appellate rights and 
procedures, including the necessity of 
filing a timely notice of disagreement if 
the veteran desires to initiate an appeal 
from that determination.  

3.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for 
thoracic spine disability is warranted.  
If the RO's determination remains adverse 
to the veteran, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. 

After completion of the above actions, the case should be 
returned to the Board for appellate review of all issues 
properly in appellate status.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with the matters addressed in this 
remand.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


 

